Stradley Ronon Stevens & Young, LLP 2005 Market Street, Suite 2600 Philadelphia, PA19103-7098 Telephone (215) 564-8000 J. Stephen Feinour, Jr. jfeinourjr@stradley.com 1933 Act Rule 497(j) filing 1933 Act File No. 333-96461 1940 Act File No. 811-09813 November 1, 2013 VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Scout Funds (the “Trust”) File Nos. 333-96461 and 811-09813 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the form of Prospectus and Statement of Additional Information relating to the series of the Trust that would have been filed under paragraph (c) of Rule 497 would not have differed from those contained in Post-Effective Amendment Nos. 49/50 filed electronically with the U.S. Securities and Exchange Commission on October 28, 2013. Please direct questions or comments relating to this filing to me at the above-referenced telephone number or, in my absence, to Michael P. O’Hare at (215) 564-8198. Sincerely, /s/ J. Stephen Feinour, Jr. J. Stephen Feinour, Jr., Esq.
